Case 1:19-cr-00017-JMS-TAB Document 74 Filed 01/25/19 Page 1 of 2 PageID #: 202



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


 UNITED STATES OF AMERICA,                      )
           Plaintiff,                           )
                                                )
        vs.                                     )   CAUSE NO. 1:19-cr-0017-JMS-TAB
                                                )
 JORGE TADEO,                                   )                         - 01
 ANTONIA CORTEZ-GONZALEZ,                       )                         - 05
 NOEL ALARCON-CALDERON,                         )                         - 07
 MANUEL GUTIERREZ-CARMONA,                      )                         - 08
 JEANETTE FALCOM,                               )                         - 09
 ESEQUIEL LOZANO-LOPEZ,                         )                         - 10
            Defendants.                         )


                COURTROOM MINUTE FOR JANUARY 22, 2019
          HONORABLE DEBRA MCVICKER LYNCH, MAGISTRATE JUDGE

        The parties appear for an initial appearance on the indictment filed on January 16, 2019.

 Defendants Tadeo, Cortez-Gonzalez, Alarcon-Calderon, Gutierrez-Carmons, and Falcom

 appeared in person and by FCD counsel Michael Donahoe. Defendant Lozano-Lopez appeared

 in person and by retained counsel Jorge Rodriquez. Government represented by USA Josh

 Minkler for AUSA Brad Blackington. USPO represented by Ryan Harrold. Victor Krebs was

 sworn as the Spanish interpreter.

        Financial affidavits approved for Defendants Tadeo, Cortez-Gonzalez, Alarcon-Calderon,

 Gutierrez-Carmons, and Falcom. Counsel appointed.

        Charges, rights and penalties were reviewed and explained.

        Parties were ordered to disclose evidence on or before February 5, 2019.

        Defendants Tadeo, Cortez-Gonzalez, Alarcon-Calderon, Gutierrez-Carmons, Falcom,

 and Lozano-Lopes waived formal arraignment and reading of the indictment.
Case 1:19-cr-00017-JMS-TAB Document 74 Filed 01/25/19 Page 2 of 2 PageID #: 203



        Government orally moved for pretrial detention as to Defendants Tadeo,

 Cortez-Gonzalez, Alarcon-Calderon, Gutierrez-Carmons, Falcom, and Lozano-Lopes and a

 hearing was scheduled. Defendants Tadeo, Cortez-Gonzalez, Alarcon-Calderon,

 Gutierrez-Carmons, and Lozano-Lopes waived their right to a detention hearing and defendants

 ordered detained pending trial. Detention hearing for Defendant Falcom set for January 28,

 2019 at 2:00 p.m. in courtroom 243 before the criminal duty magistrate judge.

        Government moved to unseal this cause of action and the same granted.

        Defendants Tadeo, Cortez-Gonzalez, Alarcon-Calderon, Gutierrez-Carmons, Falcom,

 and Lozano-Lopes remanded to the custody of the U.S. Marshals pending further proceedings

 before the court.

          Date: 1/25/2019              ____________________________________
                                          Debra McVicker Lynch
                                          United States Magistrate Judge
                                          Southern District of Indiana




 Distribution:

 all ECF-registered counsel of record via email generated by the court’s ECF system
